DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-16 are objected to because of the following informalities:  claim 12 recites “an deflation position”, which should read – a deflation position –.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: all limitations invoking a “unit” (e.g. central processing unit), which is a nonce term.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,3 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim contains the trademark/trade name Bluetooth.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a wireless communication module and, accordingly, the identification/description is indefinite.
Additionally regarding claim 2, the terms “wifi module” and “433M wireless module” recite terms or terms of art which are subject to change in meaning over time.  These limitations are also indefinite, as they attempt to limit scope relative to a moving standard.
Regarding claim 3, the claim enumerates a number of electronic devices ending in “or a laptop computer including wireless functions”.  It is unclear whether the wireless functions are required for only the laptop or for each enumerated device.  This renders the claim indefinite.
Regarding claim 13, the claim recites “a pair of valve plugs symmetrically arranged on both ends of said slider”.  This is indefinite as it is unclear how many valve plugs are claimed.  Specifically, the language reads on a pair of valve plugs arranged such that each is at a respective end of the slider, a pair arranged at each end, or on a pair which is arranged symmetrically with respect to both ends.  The limitation is unclear and the lack of clarity renders the claim indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 9-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US PGPub 2018/0335042 to Lin et al. (Lin hereinafter).
Regarding claim 1, Lin teaches an air pump (A) for an inflatable body (D), comprising: a controller (B) having a panel (11) located outside of the inflatable body, said panel defining an air inlet (111) in communication with an outer environment of the inflatable body; a central processing unit (B4) coupled at least indirectly to said panel; a pump (2) coupled to said controller, said pump configured to inflate or discharge air from the inflatable body, said pump including a housing (21) (212) defining an inflating port and a discharging port (31); a driving switch (4) located in said housing and coupled to said controller to switch between two or more air passage configurations; wherein said controller includes a wireless communication module (e.g. B1), said wireless communication module in communication with said central processing unit and a mobile terminal (C) to remotely control said pump and said driving switch; and wherein said mobile terminal includes a terminal wireless communication module (paragraph 56) and a terminal input unit (e.g. C1), said terminal wireless communication module being in communication with said wireless communication module, and said terminal input unit is configured to provide at least an inflation signal input (e.g. from C1, see paragraph 55), a deflation signal input, or a stop signal input.  Lin also teaches a pressure sensor (detector 6’, paragraph 79)in fluid communication with the inflatable article for controlling the pump.
Regarding claim 2, Lin teaches at least a wifi module (B1).  
Regarding claim 3, Lin teaches that the mobile terminal may comprise a smartphone (paragraph 55).  Those of ordinary skill in the art are well aware that conventional smartphones comprise a touchscreen, or touch control module.  The examiner bases this assertion on the wide variety of such devices which were available for purchase at the time of filing.  Accordingly, the examiner takes Official Notice that such a feature is well known.  Therefore, it would have been obvious to provide a touch control module as part of the terminal input unit according to standard construction of smartphones.
Regarding claim 5, Lin teaches a panel input unit (B7) located on the panel that is connected to the central processing unit (see Fig. 2) for providing at least the inflation signal input (paragraph 62).
Regarding claim 9, Lin teaches a driving unit (41) and an air passage switch device (3, 43), the driving unit being coupled to the central processing unit for moving the switch device between two air passage configurations (Figs. 4, 5).
Regarding claim 10, Lin teaches an inflation air passage configuration (Fig. 4).
Regarding claim 11, Lin teaches a steering motor (41).
Regarding claim 12, Lin teaches a gear system (3) indirectly coupled to the motor, and a rack unit (43) that is rectilinearly movable between an inflation position (Fig. 4), a deflation position, and a stop position (paragraph 66).
Regarding claim 13, as best understood by the examiner, Lin teaches a slider (431) with the rack and a pair of valve plugs (15, 13) arranged on respective ends of the slider.
Regarding claim 14, as best understood by the examiner, Lin teaches an inflating port (12) and a discharging port (11) which respectively receive the valve plugs (13, 15) and which are fluidically opposite of each other relative to the pump.
Regarding claim 15, each valve plug has a stem (see Fig. 3, spike of 13 and 31 of 15), and rectilinear movement of the rack unit (43) pushes the stem of the inflation valve outward to open it.
Regarding claim 18, Lin teaches a functional module (B8) coupled to the central processing unit for further functions (paragraph 54).
Regarding claim 19, Lin teaches that the functional module (B8) may include, as seen by the processor, an audio module (paragraph 54).
Regarding claim 20, Lin teaches an inflatable bed (paragraph 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of US PGPub 2017/0280884 to Liu (Liu).
Regarding claim 6, Lin does not teach a keypad or touchscreen in the panel input unit.  Liu teaches that a panel input device (107) may include a keypad for more granular control of inflation pressure.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a keypad and functionality as taught by Liu to the pump of Lin in order to provide increased granularity of control.
Regarding claim 7, as discussed above with respect to claim 6, it would have been obvious to provide a keypad to the pump of Lin.  Thus provided, the placement or lighting of the keys of such a keypad would function as a panel display unit coupled to the central processing unit for displaying preset inflation pressure values.
Regarding claim 8, Liu teaches that a panel display unit may comprise an electronic display screen (paragraph 83).
Regarding claim 17, Liu teaches a supplementary air pump (131) for supplementing air pressure in the inflatable article (paragraph 114).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a supplement air pump as taught by Liu in the pump of Lin for the purpose of supplementing air pressure in the inflatable article of that reference.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of US PGPub 2010/0247352 to Hansen et al. (Hansen).
Regarding claim 4, Lin teaches the limitations of claim 1 as discussed above, and further teaches a mobile terminal which one of ordinary skill in the art would expect to include a terminal display unit, as such are conventional in the smartphones taught by Lin.  Lin does not teach displaying any state data of the inflation pump.  Hansen teaches another fluid pump generally, and particularly teaches that a display may be provided with operating characteristics such as pressure of the working fluid.  One of skill would plainly appreciate that such a display would inform a user of the status of the pump and inform their actions therewith.  Therefore, it would have been obvious to one of ordinary skill in the art to provide data such as pressure on the display of Lin in order to inform the user of the status of the pump.

Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitations of valve plugs arranged as claimed (as best understood) and including elastic members as in claim 16 are not shown in the prior art of record in combination with the remaining limitations of claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        28 September 2022